Claims 56-68, 70-75, are pending. 
Claims 1-55, 69, are deleted.
Double Patenting Rejection
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 56-68, 70-75, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9, 13, 28, 35-36, 39-40, 52-57, of 15/258,969; and 56-67, 70-73, of 15/258,977.  Although the claims at issue are not identical, they are not patentably distinct from each other because, the treatments have the same mechanism (stimulation of mGluR) by the same drug at the same dose.  The disorders are known to comorbid. See the documents cited on comorbidity of the disorders in each previous rejection.  See also the sections of the specifications, cited in the rejections, which referenced comorbidity of the disorders and treatment thereof. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response
Applicant's arguments filed 5/17/21 have been fully considered but they are not persuasive. Applicant asked the rejection be held in abeyance.
Claims 56-68, 70-75, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, of US patent 10,869,861. Although the claims at issue are not identical, they are not patentably distinct from each other because, the treatments have the same mechanism (stimulation of mGluR) by the same drug at the same dose.  The disorders 
Response
Applicant's arguments filed 5/17/21 have been fully considered but they are not persuasive. Applicant informed the Office that US application number 15/850,307, is now issued as US patent 10,869,861.  The rejection is now updated.
Applicant argues that given the amendment of claim 56, the instant invention is no longer obvious from US ‘861.  This is not persuasive because it is not the basis of the rejection. The basis is that it is well-known in the art that the diseases co-morbid, are known to be treated with monotherapy and such are disclosed in the specification. See [0031]-[0032]. See the prior arts cited on comorbidity and treatment of the disorders in the previous rejections.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/TAOFIQ A SOLOLA/                                               		Primary Examiner, Art Unit 1625                                                                                                                                                         May 20, 2021